Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikiyo (US 2007/0146531) in view of Williams et al (US 5,777,719).
Regarding claim 1, Toshikiyo shows in Figs.5-6 and 19 the following elements of applicant’s claim: a microlens array formed by nanoimprint lithography (paragraph 38), wherein each microlens of the microlens array comprises a plurality of concentric ridges separated by concentric grooves (Figs.5-6), wherein a ratio F of width of the concentric ridges to a pitch p of the concentric ridges is a function of a radial distance r from a microlens center to the concentric ridges (paragraphs 169-171; Figs.5-7), and wherein the microlens array is configured for receiving the impinging light beam and providing a plurality of light spots at a focal plane of the microlens array (in view of Fig.19, each microlens of the microlens array provides a corresponding light spot at a focal place resulting in providing a plurality of light spots at their corresponding focal plane); and a photodetector array (Figs.6 and 19) disposed downstream of the microlens array and configured for receiving the plurality of light spots at the focal plane.  Although Toshikiyo does not specifically mention that its imaging apparatus is used for measuring the wavefront of an incident light beam, such use is well known in the art as disclosed by Williams et al (abstract) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Williams in the device of Toshikiyo in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 2-5, the limitations therein are shown in Fig.5 of Toshikiyo (paragraph 38).
Regarding claim 6, the limitations therein are disclosed in paragraphs 32-33 of Toshikiyo.
Regarding claims 7-8, although Toshikiyo discloses that each microlens has a phase profile amplitude that is multiple of 2π (paragraphs 178-180), it does not specifically disclose the claimed function.  However, it would have been obvious to one of ordinary skill in the art to include this phase profile as a function of 2π, and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art.
Regarding claim 9, the limitation therein is disclosed in paragraph 168 of Toshikiyo.
Regarding claim 10, the limitation therein is disclosed in paragraph 181 of Toshikiyo.
Regarding claim 11, the specific configuration utilized for the photodetector array would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art. 
Regarding claims 13-14, the limitations therein are shown in Fig.1 of Williams et al.

Claim(s) 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (US 2010/0214456) in view of Williams et al (US 5,777,719).
Regarding claim 1, Tokuda et al shows in Figs.1-3 and 16 the following elements of applicant’s claim: a microlens array formed by nanoimprint lithography (paragraphs 21-22, 128), wherein each microlens of the microlens array comprises a plurality of concentric ridges separated by concentric grooves (Figs.3 and 16), wherein a ratio F of width of the concentric ridges to a pitch p of the concentric ridges is a function of a radial distance r from a microlens center to the concentric ridges (paragraphs 109-111, 122-126), and wherein the microlens array is configured for receiving the impinging light beam and providing a plurality of light spots at a focal plane of the microlens array (in view of Fig.16, each microlens of the microlens array provides a corresponding light spot at a focal place resulting in providing a plurality of light spots at their corresponding focal plane); and a photodetector array (Fig.1) disposed downstream of the microlens array and configured for receiving the plurality of light spots at the focal plane.  Although Tokuda does not specifically mention that its imaging apparatus is used for measuring the wavefront of an incident light beam, such use is well known in the art as disclosed by Williams et al (abstract) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Williams in the device of Tokuda in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 2-5, the limitations therein are shown in Fig.1 of Tokuda et al (paragraphs 22, 97).
Regarding claim 6, the limitations therein are disclosed in paragraph 97 of Tokuda et al.
Regarding claims 7-8, although Tokuda et al discloses that each microlens has a phase profile amplitude that is multiple of 2π (paragraph 106), it does not specifically disclose the claimed function.  However, it would have been obvious to one of ordinary skill in the art to include this phase profile as a function of 2π, and it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art.
Regarding claims 9-10, the limitation therein is disclosed in paragraph 97 of Toshikiyo.
Regarding claim 11, the specific configuration utilized for the photodetector array would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art. 
Regarding claims 13-14, the limitations therein are shown in Fig.1 of Williams et al.

Allowable Subject Matter
Claims 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the prior art fails to disclose or make obvious a wavefront sensor for determining a wavefront of an impinging light beam comprising, in addition to the recited features of the claims 1 and 11, the feature of when the impinging light beam has a flat wavefront parallel to a plane of the photodetector array, the light spot formed by each microlens is disposed at a common corner of the four photodetectors.  Regarding claims 15-18, the prior art fails to disclose or make obvious an imaging optical rangefinder comprising, in addition to the recited features of claims 1 and 14, the details and functions of a light source, a photodetector and a controller in the manner recited in claim 15.  Regarding claims 19-20, the prior art fails to disclose or make obvious a display device comprising, in addition to the recited features of claims 1 and 14, the details and functions of an optics block, an imaging optical rangefinder and a controller in the manner recited in claim 19.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al (US 2021/0215855) is cited for disclosing a microlens array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878